ADAMS, Circuit Judge
(dissenting). I am unable to. give my assent to the conclusion reached by the majority on the first question discussed in the opinion. The provision for reduction of rent 50 per cent, in case of payment 15 days instead of 30 days after it was earned is so obviously out of all proportion to the value of the use of the money for that short period of time as to fairly warrant but one conclusion. The real contract as contemplated by the parties, in my opinion, was that the lessee should pay only one-half of the stated monthly rental for the use of the machines in question. The conduct of the parties, as payments were subsequently made, amounts to a contemporaneous construction of the contract. The lessee paid only 50 per cent, of the stated rental, and the lessor accepted the same without objection, notwithstanding the fact that the rent was not paid in time to entitle the lessee to the 50 per cent, deduction according to the letter of the contract. The agreement by which the rental is doubled if not paid at the time agreed upon is to my mind clearly a provision, for a penalty, and ought not to be enforced. ' '
In other respects I agree with the conclusion reached by the majority.